 HESMER FOODS, INC.485zation, bydiscriminating in regard to the hire or tenure of employment of anyof our employeesor in regardto anyterm or condition of employment.WE WILL NOTin any manner interferewith,restrain,or coerce our employ-ees in the exerciseof their right to self-organization,to join or assist saidUnion or any other labororganization,to bargain collectively through repre-sentatives of their own choosing, andto engage in any other concerted activ-ities forthe purpose of collective bargaining,or other mutual aid or protection,or to refrain from any and all such activitiesexcept to the extent that suchrightmay be affected by an agreementmade in conformity with Section8(a)(3) of the National LaborRelations Act, as amended.WE WILL offertoDon Street and DaleneThompson (Linebarger) imme-diate and full reinstatement to their formeror substantially equivalent positionwithout prejudice to their seniorityor other rights and privileges,and WE WILLmake them whole for any loss they may have sufferedas the result of the dis-crimination against them.WE WILL bargain upon request with Retail Clerks Union, Local 1364,RetailClerks International Association, AFL-CIO,and if an understanding is reachedWE WILL embody such understandingin a signedagreement.WICKLAND OIL CO. & FREEWAY OIL CO., D/B/AKING DOLLAR,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees,or either of them, if pres-ently serving in the Armed Forces of the UnitedStates ofAmerica oftheir rightto full reinstatement upon application in accordance with theSelectiveService Actand the Universal Military Training Service Act,as amended,afterdischarge fromthe Armed Forces.This noticemust remainposted for60 consecutivedays fromthe date of posting,and must not be altered, defaced, or covered by any othermaterial.If employees have any questionconcerningthis noticeor compliance with its pro-visions, theymay communicate directly with the Board'sRegionalOffice, 13050Federal Building, 450 Golden Gate Avenue, Box 36047,San Francisco,California94102, telephone 556-3197.Hesmer Foods,Inc.andHotel&Restaurant Employees andBartenders International Union,AFL-CIO.Case 25-CA-2354-October 26, 1966DECISION AND ORDEROn May 6, 1.966, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief and the General Counselfiled a brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].161NLRB No. 45. 486DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner madeat the'hearing and finds that'no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThis case,heard beforeTrialExaminerFrederick U. Reel in Evansville, Indiana,on March 10,1966,1pursuant to a charge filed the precedingOctober 21 and com-plaint issued December 22, presents the question whether Respondentdischargedfive employees on October 13 and 14 for having engaged in unionactivity, includ-ing attendance at a union meeting on October 12, or for the reasons advanced bythe Respondent at the hearing. Upon the entire record,includingmy observationof the witnesses,and after due considerationof the briefs filed by the GeneralCounsel and byRespondent,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABOR ORGANIZATION INVOLVEDThe pleadings establish,and I find, that Respondent,an Indiana corporationherein called the Company,is engaged at Evansville in the manufacture,processing,packing, and wholesaling of food products,that its operations in interstate com-merce place it within the Board's jurisdiction,and that the Charging Party,hereincalled the Union,isa labor organization within the meaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background-the employees at the Company's Stockwell Road plantengage in union activityThe Company maintains two plants in Evansville,one at Stringtown Road andone at Stockwell Road,5 miles away.The events in this case concern primarilythe latter plant. The Company had approximately 22 employees at this plant, ofwhom 3 or 4 worked on the "night shift"or "clean-up crew," and the balance wereon the "first shift." The first shift worked from 7 a in. to 4 p m.; the other menworked from 12:30 to 9 p.m. Of the five men whose discharges are at issue here,Bunker and Cowan worked on the "clean-up"crew; Bruning, Galloway, and Sum-rallworked on the other shift.These five men, and two others not involved in thisproceeding,signed union cards early in October,and the seven men attended aunion meeting on the night of October 12 at the home of a union representative.Bunker,who had distributed the union cards, testified that he had done so on com-pany premises,and that while on company property he had talked to employeesabout union matters and about union meetings.Cowan, who received his unioncard from Bunker while at work,also talked to some day-shift employees aboutsigning cards.Galloway, who received his union card from Bunker in the plant, hadhimself given union cards to two employees,and kept such cards in his locker.Sumrall gave out one union card and spoke to one other employee about signing acard. Bruning, prior to his discharge,had given a card to one man. Company Presi-dentMitchell testified,however,that he was unaware of the union activity untilOctober 13,when he learned of it under circumstances described below.B. Company President Mitchell's conversationwith employee Cowan on October 11On Monday,October 11, Company President Mitchell took a future employee,London Davis, through the Stockwell Road plant.Davis was the first Negro ever'All otherdates herein refer tothe year 1965unless otherwise indicated. HESMER FOODS, INC.487to be hired for work at that plant. That evening Mitchell had a conversation withemployee Charles Cowan at the plant, in the course of which Cowan expressedhis opposition to the hiring of Negroes and added that other employees, specificallynamingBunker, were likewise opposed. Indeed Cowan told Mitchell (mistakenly,according to both Cowan's and Bunker's testimony) that Bunker had threatenedto post an anti-Negro sign on the door of the men's restroom.Mitchell expressedsurprise and disapproval at this expression of prejudice,particularly because(accord-ing to his testimony) he had previously asked his supervisors, Johann and TenBarge, to inquire into the employees' attitude, and they had reported there was noprejudice.C.Mitchell meets with his supervisors on October 12According to Mitchell, he met with Johann and Ten Barge the next morning-(Johann and Ten Barge did not testify.) Mitchell told them of his conversationwith Cowan the night before. His testimony continues:A. I asked who besides this Bunker would be the ones that would beprejudiced towards Negroes working in there. That's when Johann said he feltsure he knew who they were. They were a little clique that ran together, he'dbeen warning their work was no good, and he'd just as soon not have themif they were going to cause that kind of trouble. He warned them severaltimes.He pointed out who they were. I said, "Well, let them work to theend of the work week and let them go. We can't afford to have this kind oftrouble."Q.Who did they mention?A. They mentioned Sumrall and Bruning and Galloway and I asked themabout Bunker and they said he hadn't been there but a week or two. And Isaid, "Well, just let those fellows go when their work week is up," which wasthe next day. "We don't want them around any more."Later Mitchell made it clear that Johann had referred only to Bruning. Sumrall. andGalloway as a "clique that fraternized together" who had caused him a lot of troubleon the day shift." According to Mitchell, he decided at this meeting "to dischargethose three and Cowan because he had definitely sail that he was against NegroesThese three because their «oik was unsatisfactory. and we felt they were part of thegroup that would cause the t:ouble "D. The discharges1.Galloway, Bruning, and SumrallThe next day, Wednesday, October 13, was the last day of the workweek, whichat the Company runs from Thursday through Wednesday. When Bruning, Gallo-way, and Sumrall went to punch out that afternoon, they found their timecardsmissing. Johann called them to his desk and said they were discharged. He told thethree that because their work had not improved they were being let go (accordingto Sumrall) or that their work was unsatisfactory (according to Bruning). Thereisno evidence that any of them had ever been criticized for poor work; indeed,Sumrall testified to the contrary, and Galloway had received a pay raise the weekbefore? The three men were friends, rode to work together, and visited togetherduring breaks; they did not, however, associate to any appreciable extent withCowan and Bunker.2.BunkerUpon being notified of the discharges, Galloway went into the plant to tellBunker, who promptly came to the office and obtained Johann's permission to makea telephone call. Johann gave permission but, while Bunker was dialing, asked to.whom the call was directed. Bunker replied, "The Union," to which Johann -returned,"What Union?" adding that there was no union there. Bunker said there soonwould be, and asked if Johann was going to fire him for union activity too. Anargument ensued between Johann and Bunker, during the course of which bothmen became angry and Johann left the room. Bunker then returned to his work.None of the witnesses at the hearing' who also witnessed the exchange betweenBunker and Johann testified to any statement or action of Bunker vis-a-vis Johann^2They apparently had been warned for tardiness, but the Company does not contend thatthis was a cause of their discharge. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDother than those recited above, Bruning testified that Bunker did not assume amenacing attitude or threatening stance toward Johann, and the other witnesseswere not asked about that matter. Johann, although present in the hearing room,was not called as a witness.Mitchell was in his office with Sales Manager Gorman that afternoon shortlyafter 4 when Johann entered and told Mitchell that the men had been dischargedand that Bunker had threatened him, had used abusive language and gestures, andhad accused him of discharging the men for union activity. Mitchell promptly wentto Bunker and discharged him. According to Mitchell and Gorman, who was alsopresent, when Bunker asked the reason, Mitchell told Bunker he was fired for beinginsubordinate to Johann. Bunker and Cowan, who was likewise present, testifiedthat insubordination was not mentioned, and that when Bunker asked if he wasfired for union activity, Mitchell called Bunker an "agitator," a term Mitchell didnot remember using and was "reasonably sure" he had not used. I find thatMitchell used both expressions. I credit his and Gorman's testimony that he referredto "insubordination," but the testimony of Bunker that he called Cowan's attentiontoMitchell's use of the word "agitator," and Cowan's confirmation of this factalthough he is again in the Company's employ, lead me to find that this term wasalso employed. Mitchell also at this time charged Bunker with race prejudice, whichBunker denied, explicitly also denying that he had threatened to put a notice on therestroom door.3.CowanCowan was in or near the office when Johann discharged the three men. Shortlythereafter, Cowan inquired of Johann as to the reason for the discharges, to whichJohann replied that it was none of Cowan's business, and that Cowan should "shuthis mouth and get back to work," which Cowan did.As stated above, Cowan was also present during the conversation betweenMitchell and Bunker. According to both Bunker and Cowan, the latter's only par-ticipation in the matter occurred when Bunker asked if Cowan had heard MitchellcallBunker an "agitator," at which point Cowan answered "Yes" and Mitchellasked Cowan: "What have you got in this?" To quote Cowan's rather obscure testi-mony: "And I said-right there I didn't say nothing, but him and Jim Bunker wastalking, and I said, `Yes, I have.' "Mitchell testified that when he fired Bunker, Cowan "said something apparentlyto Bunker. I thought he was talking to me.I said `What did you say?' Hesaid, `I didn't say anything to you.' And I said, `Well, you won't be able to saytoo much to me after this, anyway."' Mitchell further testified that in his conver-sation with Cowan on October 11 he had mentioned that Cowan might becomean instructor of the new employees on new machines similar to that Cowan wasoperating. The testimony continues:TRIAL EXAMINER: When did you make up your mind to fire Cowan?The WITNESS: Well, I made it-I'm a slow burner-I made up my mindprettywell that night when he told me what he did about this, about hisattitude toward Negroes.TRIAL EXAMINER: Was it before or after you made up your mind to firehim that you talked about his advancement on the machine?The WITNESS: Well, it was after I tried to sell him the idea of being moretolerant but I didn't get very far.TRIAL EXAMINER: In what way didn't you get very far?The WITNESS His attitude was obvious that he was prejudicedAt the conclusion of Mitchell's cross-examination, he testified as follows:Q. Am I correct you discharged Mr. Cowan because he talked back to you?A. Yes.Q. And that was the reason why he was discharged?A. No.Mr. Yocum: No.Q. (By Mr. LIMESAND) All right-TRIAL EXAMINER: Just a minute.Mr. Yocum You're assuming a fact not in evidence.TRIAL EXAMINER: Just a minute. Mr. Mitchell, at the time you started thisconversation with Bunker, had you already determined to discharge Cowanor not?The WITNESS: Yes, I believe that I was ready to let him go because hisattitude seemed to me, I couldn't compromise him when I talked to him. HESMER FOODS, INC.489TRIAL EXAMINER: Two nights before the 14th?The WITNESS: Two nights before. I wasn't satisfied that his attitude wouldbe right. I was concerned about it. Then when he popped off to me thatnight,well, I knew that his attitude wouldn't be right.In a pretrial affidavit Mitchell stated that he had decided to fire all five men atthemeeting with Johann on October 12. At the hearing Mitchell stated that thiswas an error, as he had reached no decision with respect to Bunker, and thenumber should have been four not five.When Cowan reported for work on the following day, his card was missing.He spoke to Johann, who went to see Ten Barge, the other supervisor, who alsodid not testify. Ten Barge simply told Cowan "You're released," and told Cowanto get his paycheck.E. Postdischarge developmentsEach of the men involved received with his final paycheck a written statementthat he was discharged because "Work was not satisfactory. Insubordination." Thefollowing January 4 the Company wrote each of them, asking them to return towork by January 12, 1966, and offering them full reinstatement, but declaring thatthe Company had not violated the law in discharging them.On the witness stand Mitchell admitted hostility to the Union. The only allega-tions of unlawful conduct on the Company's part, however, concern the dischargesdescribed above; the allegation in the complaint of unlawful interrogation wasdismissed for want of any supporting evidence.F. Concluding findings1.Bruning, Sumrall, and GallowayThe issue with respect to each discharge is whether General Counselsustainedhis burden of proving that the Company's action was motivated in significant partby the employee's union activity. The Company does not have the burden of prov-ing that it discharged them for the reasons stated by the Company. And it is bynow a truism that an employee may lawfully be discharged for no reason at all.On the other hand it is likewise true that employers do not ordinarily dischargemen "for no reason at all," and the Company here does not claim to have doneso.Moreover, judicial authority warrants inquiry into whether an employer'sassertedmotive for discharge "withstands scrutiny," and goes so far as to declarethat its failure in that regard can furnish support for a finding of unlawful moti-vation. See e.g.N.L.R.B. v. Dant,207 F.2d 165 (C.A. 9), and cases there citedWithout overlooking for one moment that the burden of proof rests on GeneralCounsel, I turn first to a consideration of the reasons advanced by the Companyfor the first discharges-those of Sumrall,Bruning, andGalloway.According toMitchell's testimony, these discharges had theirgenesis in hisOctober 11 conversation with Cowan on the night shift at which Mitchell learnedthat Cowan was opposed to the hiring of Negroes, and that Cowan said otheremployees (naming Bunker, perhaps erroneously) were similarly opposed. Thenext day, according to Mitchell, he told Johann and Ten Barge about the con-versation with Cowan, asked who else besides Bunker would be prejudicedagainstNegroes, and was told that Johann felt sure he knew who they were. Mitchelltestified that Johann named Bruning, Sumrall, and Galloway as a "little cliquethat ran together," whose work was not good, and whom he had warnedseveraltimes.Mitchell, according to his testimony, said to let them go as "We can'tafford to have this kind of trouble." In his pretrial affidavit he stated that hewanted those men out before the Negroes came to work.The trouble I have with this explanation stems in large part from the failureof Johann to testify.Why should Mitchell's report on the prejudice of Cowanand Bunker, night-shift employees, lead Johann to the view that those prejudiceswere shared by three men on the day shift? Nothing in the record establishes anyassociation of consequence between the three daymen on the one hand and Cowanand Bunker on the other. And there is not a scintilla of evidence that any of thedaymen in question was anti-Negro. Moreover, the Company never told them thattheir allegedly anti-Negro views caused their discharges. On the contrary, theywere told orally that they were discharged for unsatisfactory work, and they weretold in writing that they were discharged for unsatisfactory work and "insubordi-nation." The record is totally devoid of evidence of their "insubordination,"unlessthe Companyfelt that engagingin union activity was insubordinate. As to their 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork, the recordcontainsno evidence that their work was poor or that they hadbeen criticized for bad' work; Mitchell'testified Johannsaidhe had criticized them,but Johann did not testify and the employees' denials of criticism thus standsuncontradicted by any direct evidence. To be sure, thereis some mentionof tardi-ness— but no suggestionthat this occurred recently (Galloway had received a payraise a,week before), and it wasnotmentionedorally or in writing when theywere discharged.Johann's testimony might have shed lighton these mysteries.To be sure, Gen-eralCounsel could have called him as awitness,but itseemsmore logical toexpect the Company to have put him on the stand, particularly followingemployee' testimony that he had not warned them about unsatisfactory work. Com-pareN.L.R.B. v. Kalof Pulp & PapeiCoip.,`290 F.2d 447., 451 (CA 9):N.L.R.B. v. Elias Bros. Big Boy, Inc.,327 F.2d 421, 427 (C.A. 6); see Note5 A.L.R. 2d 893, 896, 907-908, 909-911. As the Seventh Circuit stated inW. H.Miner, Inc. v. Peerless Equipment Co.,115 F.2d 650, 655, cert. denied 312 U.S.687: "Furthermore, the master rightfully suggested that the failure of availableofficerswho had personal 'knowledge -of- the ifacts to testify ;raised, an inferenceunfavorable to defendant's attempted allocation."In the absence of Johann's testimony, the record compels disbelief of the Com-pany's story that it fired Bruning, Galloway, and Sumrall because of Johann'salleged report on their race prejudice. The record is clear that their timecardswere removed from the rack on October 13. But Cowan's card was notmissinguntil the next day, and according to Mitchell's own testimony he had not decidedtofire Bunker until he heard of Bunker's "insubordination." Yet Mitchell hadfirsthand awareness of Cowan's prejudice, and at least as much reason to believeBunker guilty of that offense as he had to believe it of the three day-shift men.If their cards were pulled and their discharges settled on because of a fear ofrace prejudice, Cowan's and Bunker's would have been handled the same way atthe same time.I find, in short, that the reasons assigned both at the time of discharge and atthe hearing were not the real reason for the discharge of Bruning, Galloway, andSumrall.These "negative" findings do not of themselves, however, establish GeneralCounsel's case. General Counsel also showed that these men hadengaged in unionactivity on the premises, that they had signed union cards, that they (together withCowan, Bunker, and two others) attended a union meeting the night before theirdischarge, that each of them had also given cards to one or two other employees,and that the Company was opposed to the advent of the, Union.The question iswhether these facts added to the spurious reasons advanced by the Company addup to an affirmative case for the General Counsel. The courts have held that adisproportionate selection of union men for discharge "may undercertaincircum-stances be very persuasive evidence of discrimination."N.L.R.B. v. Bachelder,120F.2d 574, 578 (C.A. 7), cert. denied 314 U.S.647; N.L.R.B. v. Shedd-Brown Mfg.Co.. 213 F.2d 163, 174 (C.A. 7). But the Company argues here that the recordcontains no evidence whatsoever that it was aware of any union activity at thetime it discharged the three day-shiftmen, andindeed that Mitchelltestified posi-tively to the contrary.Mitchell's testimony, if credited, would compel a finding that the Company wasunaware of union activity: This would put the case in the "Discharge for no rea-son at all" category (if such cases actually do exist), for as shown above I findon this record that the three were not discharged for the reasons given them orfor those advanced at thehearing.By the same token, having foundagainst theCompany on its assertedgrounds,Ihave in effect stated that I do not creditMitchell.With all this, however,we are leftwith little affirmative evidence in the recordthat the Company knewor believed these mento be in the Union. The most thatcan be said on the affirmative evidence is that Johann (according to Mitchell)referred to themas a clique,and the word "insubordination"appears as a groundfor theirdischarge,althoughthere is not a scintilla of evidence that they wereguilty of any insubordination beyondjoining theUnion.In addition,the recorddisclosesthat eadhof them engaged in some unionactivityin the plant at thistime,and that the plantconsistedof only18 or19men on the day shift, and 3,or4 on the night shift. This circumstance, when coupled with the employer'sadmitted hostility to the Union, and with the affirmative evidence that false rea-sons were givenfor the discharges, warrantsthe inferencethat the truereason,which was concealed, was the union activity. See the recent discussion of the "small HESMER FOODS, INC.491plant"doctrine by the first circuit, enforcing the Board'sOrder in a case involv-ing a plant of 100 employees.N.L.R.B. v. Joseph Antell, Inc.,358 F.2d 880(C.A. 1), enfg.Malone Knitting Company,152 NLRB 643. I therefore find thattheCompany discharged Sumrall, Bruning, and Galloway for union activity.32.BunkerThe Company contends that Bunker was discharged for being insubordinateto Johann. The Company makes no contention that his work was unsatisfactory(notwithstanding the statement to that effect on the statement accompanying hisfinal paycheck), and makes no contention that his alleged race prejudice (whichhe denied, but which Cowan, apparently in error, reported to Mitchell) playedany role in the discharge And while the Company admittedly knew of Bunker'sunion activity when Mitchell fired him, this would not serve to protect Bunkeragainst a discharge for insubordination.Bunker denied that he was insubordinate. I found him a somewhat untrust-worthy witness, evasive and unreliable, and would not rest my decision on hisself-serving testimony. But the testimony of the only witnesses to the scene betweenBunker and Johann who testified at the hearing supports Bunker's testimony. Theirtestimony establishes that when Johann learned Bunker was telephoning the Unionan argument ensued between them, that both men became angry, and that Bunkerdid not menace or threaten Johann.The exact words of the argument are not reported, beyond Bunker's statementthat there will be a union, a reply to Johann's observation that there was no unionthere.Under circumstances not too dissimilar, an employee was held within theprotection of the statute when he referred to his supervisor in most uncomplimen-tary terms.N.L R B. v. Thor Power Tool Cu,351 F.2d 584 (C.A. 7). A mereshowing that Bunker, while engaging in union and concerted activity, got into anargument with a supervisor about unions falls far short of establishing that he wasso insubordinate as to forfeit statutory protection.Of course, if Bunker had physically threatened Johann the case would beotherwise. But on this record, the proof is that he did not do so. Had the Com-pany wanted to establish the contrary, particularly after Bruning's testimony thatBunker did not assume a threatening attitude, it could have called Johann as awitness.To be sure, Johann told Mitchell that Bunker had been abusive and threatening.SinceMitchell acted on Johann's report, the case is similar toN.L R.B. v. Burnnp& Suns,379U S. 21. It matters not, under that case, that Mitchell honestlybelieved Bunker had threatened Johann, for Mitchell knew that Bunker had beenengaged in a protected activity (telephoning the Union to protest the discharges),the basis of the discharge was an alleged act of misconduct in the course of thatactivity, and the proof establishes that the employee was not in fact guilty ofthatmisconduct.Ifind, therefore, that Bunker was engaged in a protected activity in his dis-cussion with Johann, and that the proof affirmatively establishes that he did noth-ing to forfeit that protection.His discharge for that activity violated Section8(a)(1) under theBurnupcase. In addition, I find that Mitchell in firing Bunkercalled him an "agitator" Cowan, who is still in the Company's employ, corrob-orated Bunker as to this, and I credit them over Mitchell's less-than-categoricaldenial.The race issue had not yet been injected into the conversation, and theterm "agitator" appears to have referred to Bunker's union activity. I find, there-fore, thatMitchell in discharging Bunker was also motivated by a resentment ofthisactivity,and therefore the discharge violated Section 8(a)(3) as well asSection 8(a)(1).3CowanCowan's discharge apparently resulted from his participation in the conversa-tion between Mitchell and Bunker. Mitchell testified that Cowan's opposition to3General Counsel does not contend that if Sumrall, Galloway, and Bruning were jointlyopposed to the hiring of Negroes, this would be protected concerted activity on their part.In my view employees acting in concert in support of nondiscriminationin hiring areengaging in protected activity (seeN L R.B. v. Tanner Motor Livery, Ltd.,349 F 2d 1, 4(C A. 9)), but employees acting in concert to support racially discriminatory hiringpolicieswould not be protected by the Act as their objective would be contrary to thepublic policy of the United Statesas expressedin the Civil Rights Act of 1964. CfSouthernSteamship Company v. N.L R.B.,316 U.S 31, 47. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hiring of Negroes was likewise a factor, but although Mitchell was aware ofthis attitude as early as October 11, Cowan's timecard was still in place on Octo-ber 13, after Bruning's, Sumrall's, and Galloway's had been removed, and Cowandid not learn of his discharge until the following morning.Mitchell testified that Cowan said something during Mitchell's conversation withBunker, that Mitchell asked Cowan, "What did you say," that Cowan replied "Iwasn'ttalking to you," and that this reply showed so bad an attitude(Mitchellreferred to it as "popping off") that he instantaneously determined to let Cowan go.On the other hand, Cowan and Bunker describe the episode as arising out ofMitchell's calling Bunker an"agitator,"atwhich time Bunker asked Cowan if heheard the expression, Cowan replied "Yes, I heard it," and Mitchell turned onCowan with "What have you got to do with this?"Piecing the three versionstogether,I find that Cowan answered that query by saying,"Iwasn'ttalking toyou," and Mitchell reacted as described above.In the light of all circumstances,Ifind that Mitchell's irritation at Cowanstemmed in substantial part from Mitchell's discovery that Bunker and Cowanwere allied in the union matter to which Mitchell referred when he called Bunkeran "agitator."It follows, of course, that Cowan's discharge was likewise violative ofSection 8(a)(3) and(1) of the Act.CONCLUSION OF LAWThe Company by dischargingBruning, Bunker, Cowan,Galloway, andSumrallunder thecircumstancesand for thereasons described above engaged in unfairlabor practicesaffecting commerce within the meaning of Sections 8(a)(3) and (1)and 2(6) and(7) of the Act.THE REMEDYI shallrecommend an order directingthe Companyto cease and desist from itsunfair labor practices and from any other invasions of its employees' rights underSection 7 of the Act. SeeN.L.R.B. v. EntwistleMfg. Co.,120 F.2d 532, 536 (C.A.4).Affirmatively,I shall recommendthat the Companyreimbursethe five employ-ees in question for losses incurredbetween October14, 1965, and January 11, 1966,inclusive,under the formulas approved by theBoard inF.W. Woolworth Com-pany,90 NLRB289, andIsis Plumbing&Heating Co.,138NLRB 716, and that itpost appropriatenotices.Upon the foregoingfindings of fact and conclusion of law, and upon the recordas a whole I recommend,pursuant to Section 10(c) of theAct, issuance of thefollowing:ORDERHesmer Foods,Inc., it; officers,agents, successors,and assigns,shall:(1)Cease and desist from:(a)Dicharging or otherwise discriminating against any employee because of hismembership in or support of Hotel & Restaurant and Bartenders InternationalUnion, AFL-CIO, or any other labor organization.(b) In any other manner interfering with, restraining,or coercing employees inthe exercise of their rights under Section 7 of the Act.(2)Takethe following affirmative action necessary to effectuate the policies ofthe Act:(a)Make Robert Binning, James Bunker, Charles Cowan, Max Galloway, andRobert Sumrall whole in the manner described in the portion of the Trial Exam-iner'sDecision entitled "The Remedy" for any loss of earnings suffered by reasonof the discrimination against them.(b) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms hereof.(c)Post at its plant on Stockwell Road in Evansville,Indiana, copies of theattached notice marked "Appendix." 4 Copies of such notice, to be furnished by the'In the event that this Recommended Order is adopted by the Board, the words "anOrder" shall be substituted for "the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board's Order is enforced by a decree of a UnitedStates Court of Appeals the words "a Decree of the United States Court of Appeals En-forcing" shall be inserted immediately preceding "an Order." GENERAL TRUCKDRIVERS,LOCAL NO. 5493Regional Director for Region 25, after being duly signed by an authorized repre-sentative of the Respondent,shall be posted immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 25, in writing,within 20 days fromthe date of the receipt of this Decision,what steps the Respondent has taken tocomply herewith s' In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TOALL EMPLOYEESPursuant to the Recommended Order of aTrialExaminer of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended,we herebynotify our employees that:WE WILL pay RobertBruning, James Bunker,Charles Cowan,Max Gallo-way, and RobertSumrall for wagestheylost betweenOctober 14,1965, andJanuary11, 1966.All ouremployeeshave the rightto join or assist Hotel&RestaurantEmployees and Bartenders InternationalUnion, AFL-CIO,or any other union.WE WILL NOTdischarge or discriminate against employees,or interfere withthem inany way,because oftheirunionactivity.HESMER FOODS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, 614 ISTACenter, 150 West Market Street,Indianapolis,Indiana 46204,Telephone 633-8921.General Truckdrivers,Warehousemen and Helpers of America,Local No. 5, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America(Ind.) (Ryder Truck Lines, Inc.)andJoseph D. Albin.Case15-CB-751.October 26, 1966DECISION AND ORDEROn June 9, 1966, Trial Examiner Stanley Gilbert issued his Deci-sionin the above-entitled proceeding, finding that the Respondenthad engaged in certain unfair labor practices within themeaning ofthe National Labor Relations Act, as amended, and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision. He alsofound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommended they be161 NLRB No. 35.